Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald J. Kamis on 2/13/2021.

Claim 44, line 1, delete “claim 1” and insert –claim 17—therefor. 
Claim 44, line 1, delete “protein” and insert –effector molecule—therefor.
Claim 45, line 1, delete “claim 1,” and insert –claim 17—therefor. 

Reasons for Allowance
The Declaration to Dr. Andreas Briel under 37 CFR 1.132 filed 11/6/2020, and the Declaration to Dr. Andreas Briel under 37 CFR 1.132 filed 4/30/2020 are sufficient to overcome the rejections based on EP 2100621 to Licha and Licha in view of Friedler (PNAS, 2002).  The Declarations show the unexpected result that dendrimer compounds of the invention exhibit a higher cellular uptake compared to dendrimer compounds bearing different terminal groups.  The results are commensurate in scope with the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
February 13, 2021